COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                             §
                                                                                 No. 08-20-00243-CV
     IN THE INTEREST OF                                      §
                                                                                    Appeal from the
     D.J.W.,                                                 §
                                                                                  109th District Court
     A CHILD.                                                §
                                                                              of Andrews County, Texas
                                                             §
                                                                                      (TC# 21,496)
                                                             §


                                                   OPINION

           Appellant Father C.H. (“Chad”)1 appeals a trial court judgment terminating parental rights

to his son D.J.W.2 We affirm the judgment of the trial court.



1
    We refer to the parties using pseudonyms. See TEX.R.APP.P. 9.8.
2
  Chad is the biological father of three children: D.J.W., A.L.H., and C.M.H. However, the three children have two
different mothers. “Andrea” is the mother of D.J.W., while “Amy” is the mother of A.L.H. and C.M.H. The trial
court’s judgment terminated Chad’s parental rights as to all three of his children. Both Andrea and Amy also had their
parental rights terminated at this same hearing. Distinct from the other two parents, Andrea stipulated in the trial court
to termination of her rights to D.J.W., and she did not attempt an appeal of the termination judgment. Chad and Amy,
however, contested termination of their rights and they both appealed the trial court’s termination judgment against
them.

This appeal, which is docketed as Cause No. 08-20-00243-CV, deals solely with Chad’s challenge to the termination
of his rights to D.J.W., his one child with Andrea. A companion appeal docketed as Cause No. 08-20-00244-CV deals
with both Chad and Amy’s appeal of the judgment terminating their parental rights to their shared children, A.L.H.
and C.M.H. Because these companion appeals arise out of the same evidentiary hearing, we draw distinctions in these
companion cases only to the extent necessary to address specific issues.
                                        BACKGROUND

       At the time of trial, Chad’s son D.J.W. was eight years old, his daughter A.L.H. was seven

years old, and his daughter C.M.H. was three years old. Amy testified at the trial, but Chad did not

testify at the termination trial and made an appearance only through counsel.

       At trial, Department Investigator Tonya Perry testified that the Department opened an

investigation in March 2019 after law enforcement was called to a home in response to a domestic

violence incident. Perry testified that although Amy initially denied domestic violence had

occurred, Amy eventually told Perry that on March 5, 2019, Chad had cut her hair, choked her,

and caused bruising on her neck, side, and down both her legs. Amy also told Perry that incidents

of domestic violence had happened multiple times. Perry observed that Amy’s hair had appeared

to be cut with a knife and that Amy appeared to be under the influence during the meeting. Perry

testified that Amy initially admitted only to use of marijuana, but later admitted to using

methamphetamines as well. According to Perry, during a first drug test Amy tested positive for

codeine and morphine, and during a second drug test Amy tested positive for marijuana and

methamphetamines.

       Perry testified that at the time the children were removed, “[t]here was blood all over the

walls of the house. The furniture [was] destroyed.” Perry stated that when she interviewed the

children, they told her they were afraid, that they could hear Amy being hit, and that they locked

the bedroom door and hid in a closet to make sure Chad could not get in and hurt them. A.L.H.

told Perry that Chad threw her on the bed “where the broken glass and knives were and she was

afraid that she was going to get cut up by them[,]” and Perry testified that she observed A.L.H.

draw a picture of the fight during a forensic interview where she drew “blood everywhere”

including “blood on the walls.”



                                                 2
        The Department safety plan required Amy to take the children and move in with her

parents, while Chad was prohibited from having contact with Amy or the children per a protective

order. The children remained with Amy for approximately two or three weeks before they were

placed with Maternal Grandparents due to Amy returning to live with Chad.

        Perry testified that on March 26, 2019, Amy admitted that she and Chad had gotten back

together despite the existence of a protective order and a no-trespass order. Amy also told Perry

that she had left the children with Maternal Grandmother while Amy and Chad had gone on a two

or three day “meth binge,” and she and Chad “used a great deal of methamphetamine over that two

or three weeks.” Perry testified that Chad refused to undergo drug testing, and that the safety plan

for the children had been broken repeatedly.

        Department conservatorship supervisor Tori Urbina testified that Amy completed most of

the services required of her, but she did not make the life changes necessary to prove that she

learned from them and continued to test positive for drug use; Chad had completed fewer services

than Amy and not made necessary life changes, either. Chad did not complete individual

counseling, and the couples counseling was also not completed. Urbina also testified that Amy and

Chad have informed the Department that they do not believe they have an issue being together.

        Urbina testified that the children were doing “very well” with their placements, who had

bonded with them; D.J.W. and A.L.H. had stated they did not wish to return to Amy and Chad. In

contrast, Urbina did not believe Amy or Chad would be able to meet the physical and emotional

needs of the children because they were unstable, had made little progress in the 18 months the

case had lasted, and continued to downplay the reasons why the Department was involved in the

case.

        Qualified mental health provider Charlene Quinones testified about the services she



                                                 3
provided to A.L.H. and D.J.W. Quinones testified that A.L.H. had trouble managing certain types

of situations where she felt cornered or stressed and that she would react by shutting down more

with a little bit of aggression, which is common in children who are in domestic violence situations,

but that A.L.H. is progressing and had no complaints about the current placement. D.J.W. exhibited

more verbally aggressive behavior, defiance, and noncompliance at school, which are also

common symptoms for children who have witnessed or experienced domestic violence. D.J.W.

had also expressed fears about witnessing violence again or having to feel that he is in charge of

protecting his siblings when that violence occurred. Quinones testified that although D.J.W. has

struggled and needs medication management, he has progressed since removal.3

           Lisa Poppen, the staff therapist for the Midland Rape Crisis Trauma Center Child

Advocacy of Texas, testified that she performed the trauma assessments for the children in this

case. She stated that she believed A.L.H. had post-traumatic stress disorder and that A.L.H. had

told her that she had witnessed multiple incidents of domestic violence with a lot of “chaotic

arguing, fighting, blood[,]” that she had called 911 many times, and that she had seen alcohol and

drugs in the home. Poppen also formed a diagnostic impression that D.J.W. suffered from severe

post-traumatic stress disorder, and D.J.W. alleged that his biological mother Andrea and his

stepmother Amy had physically abused him. D.J.W. suffered from sleep disturbances, and Poppen

testified he was scared because his stepmother Amy and his father Chad had threatened to take

him away, which he believed was a credible threat. Poppen testified that the children were doing

well in their current placement with the grandparents.

           Amy testified that Maternal Grandfather called the police because Chad was assaulting her

while she and Chad were both using methamphetamines. According to Amy, Chad choked her,



3
    Quinones testified that C.M.H. is too young to receive treatment.

                                                            4
and then after she fell asleep and woke up later, she and Chad began arguing again, at which point

Chad cut her hair using a knife. She admitted that her children had viewed at least part of the

domestic violence.

            She testified that she and Chad had separated for a while, but that they had reunited “a

couple [of] months ago” and were a couple again and living together. Amy testified she had a plan

for exiting her relationship with Chad if domestic violence should happen again, but she did not

think it would happen again because without drugs or alcohol, she and Chad “are actually really

good together” and there had not been problems or fighting. She acknowledged that her children

and stepson had been emotionally damaged by what happened. She testified that the incident was

the only big fight between her and Chad, and that Chad had not been the only one who broke

things, as she had punched a hole in the wall. She also testified that she was the one who would

go out and procure methamphetamine for her and Chad. She testified that she no longer did

methamphetamines or marijuana, that her recent drug tests had come back negative, and that she

was attending AA and NA meetings.

            At the end of the trial, the trial court terminated Chad’s parental rights. This appeal

followed.

                                                       DISCUSSION

            In his appeal, Chad contends that the evidence was legally and factually insufficient to

support termination on (1) a Subsection (D) environmental endangerment predicate; (2) a

Subsection (E) conduct-based endangerment predicate; and (3) a failure to comply with provisions

of a court order predicate under Subsection (O).4

            We first consider the challenge of the evidence pertaining to Subsections (D) and (E), to



4
    Chad does not challenge the trial court’s best interest finding in his brief .

                                                                5
determine whether there is legally and factually sufficient evidence to support termination on those

grounds before we separately turn to similarly consider the evidence in support of Subsection (O).

                             Standard of Review and Applicable Law

        The natural right of a parent to the care, custody, and control of their children is one of

constitutional magnitude. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); see also Santosky v.

Kramer, 455 U.S. 745, 758-59 (1982) (acknowledging that a parent’s rights to “the

companionship, care, custody, and management” of their children are constitutional interests, “far

more precious than any property right”). However, although parental rights are of constitutional

magnitude, they are not absolute. In re C.H., 89 S.W.3d 17, 26 (Tex. 2002). “Just as it is imperative

for courts to recognize the constitutional underpinnings of the parent-child relationship, it is also

essential that emotional and physical interests of the child not be sacrificed merely to preserve that

right.” Id.

        Parental rights may be involuntarily terminated through proceedings brought under Section

161.001 of the Texas Family Code. See TEX.FAM.CODE ANN. § 161.001. We review parental rights

termination appeals under the clear and convincing evidence standard. In re J.P.B., 180 S.W.3d

570, 573 (Tex. 2005). When reviewing the legal sufficiency of the evidence in a termination case,

we consider all of the evidence in the light most favorable to the trial court’s finding, “to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that its finding was

true.” Id. We give deference to the fact finder’s conclusions, indulge every reasonable inference

from the evidence in favor of that finding, and presume the fact finder resolved any disputed facts

in favor of its findings, so long as a reasonable fact finder could do so. Id. We disregard any

evidence that a reasonable fact finder could have disbelieved, or found to have been incredible,

but we do not disregard undisputed facts. Id.



                                                  6
        In a factual sufficiency review, the inquiry is whether the evidence is such that a fact finder

could reasonably form a firm belief or conviction about the challenged findings. See In re K.A.C.,

594 S.W.3d 364, 372 (Tex.App.—El Paso 2019, no pet.). We must give due consideration to

evidence that the fact finder could reasonably have found to be clear and convincing. Id. A court

of appeals should consider whether disputed evidence is such that a reasonable fact finder could

not have resolved that disputed evidence in favor of its finding. Id. If the disputed evidence that a

reasonable fact finder could not have credited in favor of the finding is so significant that a fact

finder could not reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient. Id.

        To obtain termination of parental rights, the petitioner must (1) establish one or more of

the statutory acts or omissions enumerated as grounds for termination, and (2) prove that

termination is in the best interest of the children. Id. at 371. Section 161.001(b)(1) of the Texas

Family Code sets out the list of predicates for terminating parental rights. Among those grounds

are two that deal specifically with the issue of child endangerment. Although the existence of one

predicate ground is sufficient to uphold the termination of parental rights on appeal, the court of

appeals must still always review the sufficiency of any findings made under Subsections (D) or

(E) endangerment predicates as part of due process, since those findings can affect a parent’s right

to be a parent to their other children. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019). Since the

trial court cited Subsections (D) and (E) as grounds for terminating Chad’s parental rights, we will

begin our analysis with the legal and factual sufficiency of the Subsection (D) and (E) findings.

        Under Section 161.001(b)(1)(D), parental rights may be terminated if clear and convincing

evidence supports that the parent “knowingly placed or knowingly allowed the child to remain in

conditions or surroundings which endanger the physical or emotional well-being of the child[.]”



                                                  7
TEX.FAM.CODE ANN. § 161.001(b)(1)(D). Section 161.001(b)(1)(E) allows for termination of

parental rights if clear and convincing evidence supports that the parent “engaged in conduct or

knowingly placed the child with persons who engaged in conduct which endangers the physical or

emotional well-being of the child[.]” Id. § 161.001(b)(1)(E).

        For both of these provisions, “endanger” means “to expose to loss or injury; to jeopardize.”

In re M.C., 917 S.W.2d 268, 269 (Tex. 1996). Although “endanger” means more than a threat of

metaphysical injury or the possible ill effects of a less-than-ideal family environment, it is not

necessary that the conduct be directed at the child or that the child actually suffers injury. Id. “It is

enough if the youth is exposed to loss or injury or his physical or emotional well-being is

jeopardized.” In re P.E.W., 105 S.W.3d 771, 777 (Tex.App.—Amarillo 2003, no pet.).

        As we previously recognized in In re B.C.S.:

        Subsections (D) and (E) differ in one respect: the source of the physical or
        emotional endangerment to the child. Subsection (D) requires a showing that the
        environment in which the child is placed endangered the child’s physical or
        emotional health. Conduct of a parent or another person in the home can create an
        environment that endangers the physical and emotional well-being of a child as
        required for termination under Subsection D. Inappropriate, abusive, or unlawful
        conduct by persons who live in the child’s home or with whom the child is
        compelled to associate on a regular basis in his home is a part of the “conditions or
        surroundings” of the child’s home under subsection (D). The fact finder may infer
        from past conduct endangering the child’s well-being that similar conduct will recur
        if the child is returned to the parent. Thus, subsection (D) addresses the child’s
        surroundings and environment rather than parental misconduct, which is the
        subject of subsection (E).

        Under subsection (E), the cause of the danger to the child must be the parent’s
        conduct alone, as evidenced not only by the parent’s actions but also by the parent’s
        omission or failure to act.

        In re B.C.S., 479 S.W.3d 918, 926 (Tex.App.—El Paso 2015, no pet.) (emphasis
        added) (internal citations omitted).

        The relevant inquiry under Subsection (E) is whether evidence exists that the endangerment

of the child’s physical and emotional well-being was the direct result of the parent’s conduct,

                                                   8
including acts, omissions, or failures to act. See In re K.A.C., 594 S.W.3d at 372-73. Termination

under this subsection must be based on more than a single act or omission; the statute requires a

voluntary, deliberate, and conscious course of conduct by the parent. Id. When determining

whether a parent has engaged in an endangering course of conduct, a fact finder may consider the

parent’s actions and inactions that occurred both before and after the child was born, and before

and after the child has been removed by the Department. Id. The conduct may occur outside the

child’s presence. Id.

                        Environmental and Course-of-Conduct Endangerment

       On this record, evidence is ample to support the endangerment predicate findings as to

Chad, either under environmental or course-of-conduct predicates.

       As we have previously recognized, domestic violence may support a finding of either

environmental or course-of-conduct endangerment, depending on the given circumstances. See In

re M.L.L., 573 S.W.3d 353, 364 (Tex.App.—El Paso 2019, no pet.) (identifying domestic violence,

lack of self-control, and propensity for violence as considerations for evidence of course-of-

conduct endangerment predicate); In re O.E.R., 573 S.W.3d 896, 906 (Tex.App.—El Paso 2019,

no pet.) (finding parent’s choice to continue romantic relationships that exposed child to domestic

violence resulting in traumatic emotional harm to child supported environmental endangerment

predicate).

       Here, the evidence would support a finding of either environmental or course-of-conduct

endangerment as to Chad. Amy testified at trial that in early March 2019, Chad choked her and

cut off her hair with a knife, and that the children witnessed at least part of this incident. Perry

testified that she observed bruising on Amy’s body and “blood all over the walls of the house.”

Although Amy testified that A.L.H. was lying about there being multiple domestic violence



                                                 9
incidents, according to Poppen, A.L.H. disclosed that she did witness multiple incidents of

domestic violence with a lot of “chaotic arguing, fighting, blood[,]” had seen alcohol and drugs in

the home, and had called 911 many times. D.J.W. also disclosed that he witnessed domestic abuse

between Chad and Amy.

         Additionally, there is evidence that the incidents of domestic violence affected the children

emotionally. Poppen testified that in her professional opinion, A.L.H. and D.J.W. suffered from

posttraumatic stress disorder, with D.J.W. exhibiting severe symptoms, including sleep

disturbances. Amy testified that she was aware that the violence from her relationship with Chad

caused serious emotional harm to the children, she believed she and Chad were “actually really

good together[,]” and she denied any other problems or fights. Chad’s acts of domestic violence

against Amy support an endangerment finding against Chad.

         Likewise, “a parent’s use of narcotics and its effect on his or her ability to parent may

qualify as an endangering course of conduct” for course-of-conduct endangerment, see In re

J.O.A., 283 S.W.3d 336, 345 (Tex. 2009), as can a parent’s failure to complete a service plan. See

In re J.A.V., No. 08-20-00181-CV, 2021 WL 302747, at *6 (Tex.App.—El Paso Jan. 29, 2021, no

pet.).

         There is evidence in the record showing Chad’s drug use and failure to complete a service

plan. Amy admitted at trial that she and Chad had been using methamphetamines. Perry testified

that although Amy initially complied with a safety plan requiring her to take the children and move

into the home of the children’s grandparents, Amy and the children did eventually go back with

Chad in violation of the safety plan and a protective order. Amy later left the children with their

grandparents so that she and Chad could go on a “meth binge.” It is undisputed that Chad did not

complete a service plan, nor did he comply with drug testing requirements. This evidence of drug



                                                  10
abuse and service plan noncompliance bolsters the trial court’s endangerment findings against

Chad.

        Based on the state of the evidence taken as a whole, we find that the Department established

the existence of Subsection (D) and (E) endangerment predicate grounds by clear and convincing

evidence. Because we resolve this appeal on Subsection (D) and (E) endangerment grounds, we

decline to address Subsection (O) grounds—the failure to comply with court orders—as being

unnecessary to final resolution of this appeal. See TEX.R.APP.P. 47.1. And because Chad has not

challenged the trial court’s best interest findings, we thus conclude there is no reversible error

presented on this record.

                                         CONCLUSION

        All of Chad’s appellate issues that were raised and necessary to final disposition of the

appeal are overruled. The judgment of the trial court is affirmed.



                                              GINA M. PALAFOX, Justice
April 19, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  11